JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Federal Defendants


                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                        )
Department of Fish and Game,                            )
           Plaintiff,                                   )
                                                        )
   v.                                                   )
The FEDERAL SUBSISTENCE BOARD,                          )
et al.,                                                 )
                                                        ) Case No. 3:20-cv-00195-SLG
           Federal Defendants.                          )

                  FEDERAL DEFENDANTS’ OPPOSITION
          TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

                                    INTRODUCTION

        Plaintiff State of Alaska, through its Department of Fish and Game, filed this

action on August 10, 2020, and at that time moved for a preliminary injunction. Plaintiff

alleges that the Federal Subsistence Board has violated the Open Meetings Act, 5 U.S.C.

§ 552b, the Alaska National Interest Lands Conservation Act, 16 U.S.C. §§ 3101-3233


State of Alaska v. Federal Subsistence Board                        Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                      1


         Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 1 of 22
(“ANILCA”), and the Administrative Procedure Act, 5 U.S.C. §§ 701-06 (“APA”).

       The motion first contends the Board violated the Open Meetings Act in issuing a

“delegation memo” addressing emergency special actions to address food security for

reasons of public safety, and receiving a pending request for such action from Koyukuk

Village, but the Board did not violate the Act and those claims present no justiciable

controversy.

       The motion principally targets one emergency special action hunt requested by the

Organized Village of Kake. The Board acted within its authority, conducted reasonable

inquiry, and approved the Kake hunt based upon substantial evidence. The hunt has

concluded, resulting in the harvest of 2 bull moose and 5 antlered Sitka black-tailed deer,

the meat of which was distributed amongst 135 households. Plaintiff has not

demonstrated that it is likely to succeed on any of its legal challenges to this hunt. Nor

does Plaintiff identify harm to its wildlife management interests, from this single hunt,

constituting imminent, irreparable injury. Finally, the public interest and balance of

equities favor of the Board’s exercise of discretion, which in this single instance

responded to a global pandemic to aid the subsistence needs of one rural community.

Plaintiff has not met its heavy burden in seeking preliminary injunctive relief, therefore

the Court should deny Plaintiff’s motion.

                                     BACKGROUND

I.      ANILCA’s Subsistence Use Priority.

       The Federal Subsistence Program in Alaska is authorized by Title VIII of

ANILCA, which Congress enacted in 1980. Section 804 of ANILCA established a
State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       2


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 2 of 22
priority for the taking of fish and wildlife for nonwasteful subsistence purposes by rural

Alaskans on public lands in Alaska over the taking of those resources for other purposes.

16 U.S.C. § 3114. Congress’s stated intent in establishing this rural priority was to

preserve a way of life “essential to Native physical, economic, traditional and cultural

existence and to non-Native physical, economic, traditional and social existence[.]” Id. §

3111(1). Although rural residents are afforded a priority for consumptive uses, Title VIII

is also clear that Congress intended for the conservation of healthy populations of fish

and wildlife to be the prime consideration in all decision making. See, e.g., id. § 3125(1).

       Title VIII of ANILCA gave the State of Alaska the opportunity to implement the

rural subsistence priority by enacting laws of general applicability consistent with

ANILCA. 16 U.S.C. § 3115(d). The State did so until 1989, when the Alaska Supreme

Court struck down the rural preference of the State’s subsistence law as contrary to

several provisions in the Alaska State constitution, including one stating that “[w]herever

occurring in their natural state, fish, wildlife, and waters are reserved to the people for

common use.” McDowell v. State, 785 P.2d 1, 5 (Alaska 1989). With that ruling and

without subsequent change to Alaska law, State implementation consistent with ANILCA

was no longer an option under State law at that time. The Secretary of the Interior, with

the concurrence of the Secretary of Agriculture, established the Federal Subsistence

Board in 1992 and delegated to it their statutory authority under Title VIII to administer

the rural subsistence use priority. 50 C.F.R. § 100.10(a).

       The Board is comprised of a Chair and two public members, all three of whom are


State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        3


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 3 of 22
rural residents of Alaska, and the State or Regional Directors of the Fish and Wildlife

Service, National Park Service, Bureau of Indian Affairs, and Bureau of Land

Management, as well as the USDA Alaska Regional Forester. Id. § 100.10(b). All three

non-federal members serve as special government employees. The Board’s powers and

duties include authority to: issue regulations for the management of subsistence taking

and uses on public lands; ensure that the taking on public lands of fish and wildlife for

nonwasteful subsistence uses is accorded a priority over such taking for other purposes;

restrict the taking of fish and wildlife for nonsubsistence uses when necessary for

conservation of healthy populations, continuation of subsistence uses, or other specified

reasons; and, restrict or eliminate taking of fish and wildlife on public lands. Id. §

100.10(d)(4)(i), (v)-(vi), (ix). This framework is designed to facilitate efficient and

timely operations as the Board’s duties necessitate, such as by re-delegating certain

authorities, where appropriate, to agency field officials on individual units or relating to

specific hunts or fisheries. Id. § 100.10(d)(6).

II.     Temporary Delegation to Provide COVID-Related Subsistence
        Opportunities.

       On April 9, 2020, in response to concerns raised by remote Alaska communities

over food security and unmet nutritional needs during the COVID-19 crisis, the Board

voted to authorize a process for sending letters of delegation to certain agency field

managers. Pl.’s Mem. in Supp. of Mot. for TRO & Prelim. Inj. (“Pl.’s Mem.”) Ex. 1 at 3,




State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        4


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 4 of 22
ECF No. 4-3.1 This followed “discussions with FEMA, the Alaska Emergency

Operations Center (EOC), Alaska Department of Fish and Game (ADFG), subsistence

users, and other stakeholders[.]” Id. at 2. Letters were sent outlining a process by which

local land managers might open, through reliance on local knowledge and on an

expedited basis, subsistence hunting and fishing opportunities on public lands in response

to any confirmed COVID-related emergency situation relating to food security that rises

to such a level that it constitutes a threat to public safety. Pl.’s Mem. Ex. 2 at 5-36; Decl.

of Lisa Maas ¶ 4 (“Maas Decl.”) (Exhibit 1 hereto).

       The Board took this action after receiving public testimony, written comments,

and multiple proposals for relief indicating that certain food supply lines have been

interrupted to such a degree that a number of remote communities were facing the

prospect of severe shortages of protein staples such as meat and eggs. Pl.’s Mem. Ex. 1,

at 1-2. These interruptions developed due to discontinued cargo flights, the shutdown of

the Alaska Ferry System, and the need of many communities without health care facilities

to quarantine themselves to prevent the introduction of the virus into their populations.

Id.

       The letters of delegation include specific guidelines and limitations that emphasize


1
         Plaintiff’s Exhibits submitted sequentially at ECF No. 4-3 are cited by the ECF
page number in this brief. Defendants do not concede that all of the exhibits would
properly be included in the administrative record, but recognize the Court may exercise
discretion to consider certain materials given the “more relaxed rules of evidence for
preliminary injunction proceedings[.]” Shell Offshore, Inc. v. Greenpeace, Inc., No.
3:15-cv-054 SLG 2015 WL 3508068, at *2 (D. Alaska Jun. 4, 2015).

State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        5


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 5 of 22
the need for judicious decision making before any action is taken. See, e.g., Pl.’s Mem.

Ex. 2, at 21-24. No action is to be taken if ADFG determines that the requested hunting

or fishing opportunity threatens the viability of the fish or wildlife population or in the

absence of confirmation by the State of Alaska Unified Command Mass Care Group

(Mass Care Group) that a food shortage or supply disruption poses a demonstrable and

imminent threat to public safety. Id. at 22. Any emergency openings for hunting and

fishing may not remain in effect beyond the time that the threat to public safety has

passed and, in any event, cannot exceed 60 days in duration. Id. Before implementing a

hunting or fishing opportunity, the land manager is required to obtain findings and

confirmation from ADFG and the Mass Care Group. Id. at 23. Should the land manager

fail to obtain the requisite findings and confirmation the requested action must be referred

to the Board for consideration. Id. at 24.

III.    Approval of an Emergency Hunt by the Organized Village of Kake.

       The Petersburg District Ranger received a letter dated June 4, 2020, from the

President of the Organized Village of Kake. Pl.’s Mem. Ex. 3, at 37. The letter

requested an “[e]mergency moose and deer hunt” to “aid needy members and protect the

general Welfare and security of the Village.” Id. District Ranger Ted Sandhofer

proceeded in accordance with his delegation letter, seeking concurrence from ADFG on

June 4, 2020. Pl.’s Mem. Ex. 4, at 38. On the same date he communicated with the

Mass Care Group, which “could not confirm any food shortage or supply chain disruption

in Kake” prompting Ranger Sandhofer, by letter dated June 12, 2020, to “defer the


State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        6


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 6 of 22
special action request to the Board.” Id.; Maas Decl. ¶¶ 7-8.

       On June 24, 2020, the Board approved Wildlife Special Action 19-14, which

authorized the community of Kake short-term emergency moose and deer season on

Kupreanof Island in Southeast Alaska. Maas Decl. ¶¶ 9-12; Pl.’s Mem. Ex. 7, at 46-47.

The Board found the action appropriate “for reasons of public safety related to food

security concerns in [the remote village] due to intermittent and unreliable food deliveries

caused by the COVID-19 pandemic and [very] limited ferry service” based, in part, on

testimony provided by the requester. Pl.’s Mem. Ex. 5, at 40-43; Pl.’s Mem. Ex. 7, at 47.

       Before finalizing this action, the Board took into consideration that no

conservation concern existed for the growing moose and deer populations in the area and

that its action would not affect the regular State or Federal hunts. Id. ADFG was advised

of the request, but apparently did not provide input. Pl.’s Mem. Ex. 4, at 38. The Board

considered email communication between the District Ranger and the Mass Care Group,

indicating that the Group “could not confirm any food shortage or supply chain

disruption in Kake.” Maas Decl. ¶ 7-8. The Board heard public testimony from the Kake

tribal president that the village had only one ferry delivery in the previous six months,

that the food available in the local store was extremely expensive and of questionable

quality, and that there was an immediate need for a supply of healthy food to help elders

and others fight the virus if it should make its way into the remote village, which has no

medical facilities. Pl.’s Mem. Ex. 5, at 40-41. The Board deliberated, and some

members reached a different assessment than the Mass Care Group “and hoped that in the


State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       7


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 7 of 22
future, better understanding of the Mass Care Group’s information-gathering process

could be obtained. They also reiterated their obligations under Title VIII to provide for a

rural subsistence priority and to take action to address food shortages and improve food

security in the community.” Maas Decl. ¶ 11.

       The Board approved a season of up to 60 days in duration to be administered by

the USDA Forest Service’s Petersburg District Ranger. In response, the District Ranger

issued a permit authorizing a 30-day-long community harvest of up to 2 antlered bull

moose and 5 male Sitka black-tailed deer. Id. ¶ 12. The District Ranger also confirmed

that the harvest would be shared with all village residents in need, regardless of tribal

status or race. Ted Sandhofer e-mail (Exhibit 4 hereto). The hunt ended on July 24, with

the meat having been distributed to “135 households in the village.” Decl. of Theodore

Matuskowitz ¶ 12 (“Matuskowitz Decl.”) (Exhibit 2 hereto). The Regional Forester

stated to the Board in an e-mail on August 12, 2020, that the Petersburg District Ranger

does not intend to issue any additional harvest permits under his delegated authority to

Kake. Maas Decl. ¶ 13.

       This action was filed on August 10, 2020. On August 17, 2020, the Board was

directed to “temporarily pause its operations in light of the State’s complaint.” Decl. of

Stephen Wackowski ¶ 2 (Exhibit 3 hereto). Such direction “will effectively prevent the

Board from making any additional decisions on any currently pending or future requests

by rural Alaskans for COVID-related emergency subsistence hunting or fishing

authorizations . . . at least until resolution of the State’s Motion for a Preliminary


State of Alaska v. Federal Subsistence Board                           Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                         8


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 8 of 22
Injunction.” Id.

                                  LEGAL STANDARDS

       I.       A Preliminary Injunction is an Extraordinary Remedy.

       A plaintiff seeking a preliminary injunction must show: “(1) it is likely to succeed

on the merits; (2) it is likely to suffer irreparable harm if the preliminary injunction is not

granted; (3) the balance of equities tips in its favor; and (4) an injunction is in the public’s

interest.” Conservation Cong. v. U.S. Forest Serv., 720 F.3d 1048, 1054 (9th Cir. 2013)

(citing Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). Alternatively, the Ninth

Circuit has found “‘serious questions going to the merits’ [rather than a likelihood of

success on the merits] and a hardship balance that tips sharply toward the plaintiff can

support issuance of an injunction, assuming the other two elements of the Winter test are

also met.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011).

Under either test, the plaintiff must “establish that irreparable harm is likely, not just

possible, in order to obtain a preliminary injunction[,]” id. at 1131, and a deficiency in

any one of the required elements precludes extraordinary relief. Winter, 555 U.S. at 24.

Because a “preliminary injunction is an extraordinary and drastic remedy,” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997), the party seeking such an injunction must make “a

clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22.

       II.      Administrative Procedure Act Review of Agency Action.

       The Court’s assessment of the merits of Plaintiff’s claims is governed by the APA,

5 U.S.C. § 706(2). City of Sausalito v. O’Neill, 386 F.3d 1186, 1205-06 (9th Cir. 2004).


State of Alaska v. Federal Subsistence Board                           Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                         9


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 9 of 22
Under the APA, judicial review of federal agency actions is highly deferential. Lands

Council v. McNair, 537 F.3d 981, 992-94 (9th Cir. 2008), overruled in part on other

grounds, Winter, 555 U.S. at 22. Agency decisions may be overturned only if “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” Native

Ecosystems Council v. Dombeck, 304 F.3d 886, 891 (9th Cir. 2002) (citation omitted).

An agency action will be upheld if the agency has considered the relevant factors and

articulated a rational connection between the facts found and choice made. Balt. Gas &

Elec. Co. v. Nat. Res. Def. Council, 462 U.S. 87, 105 (1983). The court may not

substitute its judgment for that of the agency. Motor Vehicle Mfrs. Ass’n., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 29-30 (1983).

                                       ARGUMENT

I.      Plaintiff is Not Likely to Succeed on the Merits.

       The claims advanced by the motion are significantly flawed, even raising

jurisdictional concerns. Plaintiff fails to demonstrate the requisite likelihood of success

on the merits to justify preliminary injunctive relief.

       A.       Defendants did Not Violate the Open Meetings Act.

       Plaintiff cannot succeed on the merits under the Open Meetings Act, 5 U.S.C. §

552b. Plaintiff claims the Board violated that law, also known as the Government in the

Sunshine Act, by effectuating the “delegation memo” on April 9, 2020, and by acting on

WSA 19-15 (Koyukuk Village request), and that the Court, upon finding violations of the

Act, can impose remedies to “include injunctive relief to void any action taken, and an

award of attorney’s fees.” Pl.’s Mem. 11, ECF No. 4-1.
State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       10


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 10 of 22
         The duties of the Board are prescribed by validly adopted regulations, set forth

in 50 C.F.R. § 100.l0(d)(4). The regulations do not mandate that a public meeting as

defined by the Sunshine Act precede every action within the broad range of the Board’s

duties. The Board is, in fact, given authority to establish rules and procedures for its own

operations. Id. § 100.10(d)(4)(xiv). Moreover, the Sunshine Act claim presents no live

controversy, as the Board has not approved the Koyukuk Village request and the Kake

hunt was not approved pursuant to the allegedly illegal delegation to the Petersburg

District Ranger, but through the Board’s own action during its meeting on June 22, 2020.

Pl.’s Mem. Ex. 7, at 46-47; Maas Decl. ¶¶ 9-12.

         Finally, contrary to Plaintiff’s contention, the Sunshine Act, 5 U.S.C. § 552b,

does not independently authorize an injunction voiding actions taken at an allegedly

unlawful meeting. Jurisdiction under the Act is limited:

     Nothing in this section authorizes any Federal Court having jurisdiction solely
     on the basis of paragraph (1) to set aside, enjoin, or invalidate any agency
     action (other than an action to close a meeting or to withhold information
     under this section) taken or discussed at any agency meeting out of which the
     violation of this section arose.

5 U.S.C. § 552b(h)(2).2 As such, Plaintiff cannot obtain injunctive relief solely for a

violation of the Sunshine Act, nor does the Act in any way bypass the other requirements

for preliminary injunctive relief. Plaintiff has not presented any plausible argument by

which it might succeed on its claims under the Sunshine Act.



2         Plaintiff incorrectly cites to “5 U.S.C. § 552(h).” Pl.’s Mem. 11 n.44. Plaintiff
apparently intended to cite to 5 U.S.C. § 552b(h)(1) which does provide for injunctive
relief, subject to the limitation of (h)(2).
State of Alaska v. Federal Subsistence Board                        Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                      11


       Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 11 of 22
       B.       The Kake Hunt is Over, Precluding Redressability for Alleged Harms.

       The challenged hunt on Kupreanof Island for 2 moose and 5 deer has ended. Yet

Plaintiff asks the Court for an order “prohibiting the defendants from . . . opening a hunt

for deer and moose near the Organized Village of Kake to only tribal members” (Pl.’s

Mem. 1) and “vacating the moose and deer hunt near Kake” (Pl.’s Mem. 19). The Court

cannot, as a practical matter, issue an injunction that would redress any injury Plaintiff

allegedly suffered from the Kake hunt.

       The indisputable fact that the Kake hunt has concluded implicates jurisdictional

doctrines including redressability, mootness and standing. Any action in federal court

must at all times satisfy Article III jurisdictional requirements. Perry v. Schwarzenegger,

628 F.3d 1191, 1195 (9th Cir. 2011). To maintain standing, a litigant must show “(1) it

has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely speculative,

that the injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000) (citation omitted). Mootness

addresses whether a sufficient live case or controversy still exists, and is sometimes

described as “the doctrine of standing set in a time frame[.]” Id. at 189-90. These related

concerns further intersect here in the question of redressability. A litigant must show that

it is “likely, as opposed to merely speculative” that she has suffered an injury that can be

“redressed by a favorable decision.” Id. at 180-81.


State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        12


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 12 of 22
       This case is similar to Fund for Animals v. Mainella, 335 F. Supp. 2d 19 (D.D.C.

2004), which was declared moot and dismissed following completion of the challenged

hunt for New Jersey black bear. The “Court agree[d] with both parties that it cannot

grant the plaintiffs relief with respect to the 2003 hunting season, as it has already

expired.” Id. at 23. The court rejected plaintiffs’ invitation to grant relief regarding some

hypothetical future season, ruling “any relief that the plaintiff is seeking for future bear

hunting seasons, should the State authorize one, would not escape review.” Id. at 24; see

also Ctr. for Food Safety v. Vilsack, No. C10-4038 JSW, 2011 WL 13152739, at *2-3

(N.D. Cal. Apr. 14, 2011) (declining to apply “capable of repetition, yet evading review”

exception).

       Mootness “often involve[s] ‘highly individualistic . . . appraisal of the facts of

each case’ to determine if the doctrine applies.” Alaska Ctr. for the Env’t v. U.S. Forest

Serv., 189 F.3d 851, 856 (9th Cir. 1999) (citation omitted). The key principle in cases

where the repetition/evasion exception applies is that a court can fashion prospective

relief to address continuing effects of the completed action. See Or. Nat. Desert Ass’n v.

U.S. Forest Serv., 957 F.3d 1024, 1032 (9th Cir. 2020) (requested relief “could remedy

the past allegedly arbitrary and capricious authorizations by halting grazing”); Neighbors

of Cuddy Mountain v. Alexander, 303 F.3d 1059, 1065 (9th Cir. 2002). The Kake hunt

stands in stark contrast, as a discrete response on a particularized record to address one

remote community’s needs during a global pandemic. Defendants have not authorized

similar hunts, and there is no basis in the present record for finding the Kake hunt creates


State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        13


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 13 of 22
a template or is in any way predictive of the Board’s response to a different request.

       The immediate task is to evaluate the motion for preliminary injunction, and

Defendants are not moving at this time to dismiss the entire case. Whether it becomes

necessary to subsequently evaluate more broadly framed theories or requests for relief,

Plaintiff’s entire merits argument on the ANILCA and APA claims focuses on the Kake

hunt. Pl.’s Mem. 12-14 (entitled “decision to open a hunt in Kake violated Title VIII of

ANILCA”), 15 (the “Board’s decision to open a 60-day hunt for deer and moose to Kake

tribal residents is arbitrary, capricious, and not in accordance with law”). As a result, the

motion for preliminary injunction lacks a basis in any concrete, actual controversy

allegedly suffered by Plaintiff. The absence of such a live controversy forecloses the

requisite finding on likelihood of success to support a preliminary injunction.

         C.     The Kake Hunt Did Not Violate ANILCA.

         The motion presents a three-pronged argument challenging the Kake hunt under

ANILCA, arguing the Board lacks authority to open any hunt, that it was illegal to allow

hunting solely by tribal members, and that the hunt illegally infringed upon Plaintiff’s

authority to manage wildlife and hunting. Pl.’s Mem.12-14. The hunt is over and

Plaintiff therefore improperly seeks an advisory opinion, but even if the Court were to

consider them, Plaintiff does not raise serious questions in these arguments, let alone

demonstrate that any of them are likely to succeed.

         Through ANILCA Congress exercised “constitutional authority under the

property clause and the commerce clause to protect and provide the opportunity for


State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       14


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 14 of 22
continued subsistence uses on the public lands[.]” 16 U.S.C. § 3111(4). “ANILCA, read

as a whole, clearly expresses Congress’s intent to create a federal regulatory scheme ‘to

protect the resources related to subsistence needs’ and ‘to provide the opportunity for

rural residents engaged in a subsistence way of life to continue to do so.’” John v. United

States, 247 F.3d 1032, 1036 (9th Cir. 2001) (en banc) (Tallman, J., concurring) (quoting

16 U.S.C. § 3101(b)-(c)) (emphasis added). More than a factor to be merely considered

in a complex balancing of multiple uses, Title VIII of ANILCA mandates “the taking on

public lands of fish and wildlife for nonwasteful subsistence uses shall be accorded

priority over the taking on such lands of fish and wildlife for other purposes.” 16 U.S.C.

§ 3114. The duty to administer these directives resides with the Secretary of the Interior,

and the Board’s interpretation of ANILCA is entitled to deference. Ninilchik Traditional

Council v. United States, 227 F.3d 1186, 1191-92 (9th Cir. 2000); United States v.

Alexander, 938 F.2d 942, 946 n.6 (9th Cir. 1991) (within realm of ANILCA, a reviewing

court “owe[s] the state regulatory agency’s interpretation no deference”).

         These principles cannot be reconciled with Plaintiff’s contention that ANILCA

only “authorizes the Federal Subsistence Board to close or restrict hunting opportunities

on federal public lands for stated purposes and considering specific information” but does

“not authorize opening a hunt[.]” Pl.’s Mem. 12. It is hard to ascribe meaning to the

statutory command to prioritize subsistence use without recognizing the ability to provide

for such use. Plaintiff’s attempt to restrict the Board’s authority ignores this affirmative

command, relying instead on Section 815 (16 U.S.C. § 3125) entitled “Limitations and


State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       15


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 15 of 22
savings clauses” and Section 816 (16 U.S.C. § 3126) entitled “Closure to subsistence

uses[.]” This approach contorts statutory intent – it is little wonder that power to

authorize hunting is not explicated in that part of Title VIII addressing the circumstances

in which hunting can be restricted. The case law reflects the practical reality that the

Board regularly creates, modifies, or imposes conditions on subsistence hunting

opportunity. Ninilchik, 227 F.3d at 1195 (Unit 15 moose hunting, including season

reserved solely for subsistence hunting); Ninilchik Traditional Council v. Towarak, No.

3:15-cv-205 JWS, 2016 WL 1559122, at *1 (D. Alaska Apr. 17, 2016) (request to place

gillnets on Kenai and Kasilof Rivers). In fact, the Board contends with the prospect of

challenges by subsistence users for not opening enough hunting or otherwise failing to

sufficiently effectuate the statutory priority. Ninilchik, 227 F.3d at 1195 (upholding

validity of ten day “advance season” but finding that two days failed to “qualify as a

priority” for subsistence hunting); Native Vill. of Quinhagak v. United States, 35 F.3d

388, 389 (9th Cir. 1994) (challenging Board’s refusal to provide for subsistence harvest

of rainbow trout in contravention of State instituted closure on harvest).

         The statutory language, common sense, and past practice help clarify the

Board’s broad authority in administering ANILCA’s subsistence use priority, but the

implementing regulations eliminate any doubt over the Board’s power to authorize the

Kake hunt:

     (a) Emergency special actions. In an emergency situation, if necessary to
     ensure the continued viability of a fish or wildlife population, to continue
     subsistence uses of fish or wildlife, or for public safety reasons, the Board may
     immediately open or close public lands for the taking of fish and wildlife for

State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       16


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 16 of 22
     subsistence uses, or modify the requirements for take for subsistence uses, or
     close public lands to take for nonsubsistence uses of fish and wildlife, or
     restrict the requirements for take for nonsubsistence uses.

50 C.F.R. § 100.19(a) (emphasis added). An emergency action may not exceed 60 days.

Id. § (a)(2). Plaintiff is presumably aware of this regulation, as it is the cited basis for the

Board’s approval of the hunt. Pl.’s Mem. Ex. 7, at 46-47; see also Compl. ¶ 73, ECF No.

1. Should Plaintiff improperly attempt to argue for the first time in its reply that the

regulation exceeds statutory authority, any such challenge is time barred. See Wind River

Min. Corp. v. United States, 946 F.2d 710, 715 (9th Cir. 1991); 75 Fed. Reg. 63,088,

63,089 (Oct. 14, 2010) (Final Rule adopting regulation). Plaintiff was certainly aware of

the relevant change to the regulation in 2010, but did not object to the above-underlined

provision. Alaska Comments (dated Jan. 12, 2010) (Exhibit 5 hereto). Plaintiff has been

aware of the exercise of this authority by the Board since at least 2012. Kuskokwim

Emergency Special Action (dated Aug. 27, 2012) (Exhibit 6 hereto).

         Plaintiff fails to explain why it was illegal to authorize community harvest “only

for tribal members of the Organized Village of Kake.” Pl.’s Mem. 14. While the action

at issue delegated the authority to the Village for administering the community harvest,

the Board has previously engaged in the practice of accepting proposals for management

of harvest opportunities, including by tribal organizations. See Towarak, 2016 WL

1559122, at *2 (involving proposal whereby the Traditional Council would operate “two

community subsistence gillnets”). Plaintiff itself recognizes the practice it now

challenges, allowing designated hunters “who may possess particular expertise in hunting


State of Alaska v. Federal Subsistence Board                           Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                         17


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 17 of 22
to harvest wildlife resources on behalf of the members of the community or group.” See

http://www.adfg.alaska.gov/static/license/huntlicense/pdfs/csh_caribou_2020_2021.pdf

at 4 (last visited Aug. 24, 2020).

         Plaintiff’s final ANILCA argument must also fail, that the Kake hunt illegally

infringed upon Plaintiff’s “authority as the primary manager of fish and wildlife,

including on federal public lands, except as provided in Title VIII of ANILCA.” Pl.’s

Mem. 14. As demonstrated above, the Board acted well within its authority under Title

VIII and the regulations in approving the Kake hunt. Plaintiff’s generalized assertion

falls far short of demonstrating how the harvest of 2 moose and 5 deer have had any

effect on management of those species on Kupreanof Island or surrounding habitats.

More fundamentally, the Board’s approval of a limited hunt for subsistence use has

neither a legal nor practical effect on Plaintiff’s management of wildlife for non-

subsistence use. “ANILCA’s limitation provision does not prevent the [Board] from

regulating subsistence use simply because a collateral effect of the regulation might cause

a separate regulatory body to place restrictions on nonsubsistence use. It only prohibits

the agency itself from limiting nonsubsistence use.” Alaska v. Fed. Subsistence Bd., 544

F.3d 1089, 1100 (9th Cir. 2008). Plaintiff has not demonstrated its ANILCA challenges

to the Kake hunt are likely to succeed, or even raise serious questions on the merits.

         D.     Plaintiff Cannot Bring a Standalone APA Claim.

         Plaintiff suggests the Court could find independently under the APA that the

Kake hunt was, in certain respects, “arbitrary, capricious, an abuse of discretion, [and]


State of Alaska v. Federal Subsistence Board                         Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                       18


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 18 of 22
not in accordance with law.” Pl.’s Mem. 14-15. However, the APA does not provide an

independent basis for jurisdiction. Califano v. Sanders, 430 U.S. 99, 107 (1977).

Arbitrary or capricious review may not be conducted under the APA independent of

another statute that provides substantive law for a court to apply. See Or. Nat. Res.

Council v. Thomas, 92 F.3d 792, 798 (9th Cir. 1996). For this reason, any attempt by

Plaintiff to bring a standalone APA claim must fail.

II.     Plaintiff has Failed to Demonstrate Imminent, Irreparable Harm.

         To obtain a preliminary injunction, Plaintiff must show a “likelihood of

irreparable injury.” Winter, 555 U.S. at 21. Plaintiff bears the burden of “demonstrat[ing]

immediate threatened injury[,]” and mere “[s]peculative injury does not constitute

irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean

Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation omitted).

Plaintiff has not met this burden.

         Plaintiff asserts harms associated with the Kake hunt, claiming that the Federal

Office of Subsistence Management “refused to share” requested harvest data and that the

harvest of 2 moose and 5 deer have irreparably harmed its ability to discharge its wildlife

management responsibilities. Pl.’s Mem.15-16. These claims are legally deficient, and

mischaracterize the exchange. Plaintiff did request certain harvest information, some of

which was unprecedented and could not be provided. Matuskowitz Decl. ¶¶ 3-9.

Plaintiff was provided with customary harvest data including “information on the species

and numbers of animals harvested, the location of the harvest, the mode of transportation,


State of Alaska v. Federal Subsistence Board                        Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                      19


       Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 19 of 22
the number of days hunted, and the antler width for moose.” Id. ¶ 10.

         Plaintiff’s concerns do not implicate imminent injury, but one past hunt. Their

allegations are not plausibly connected to the particularized conduct at issue, but

generalized wildlife management concerns. However important those concerns may be,

they do not constitute irreparable harm that could support issuance of a preliminary

injunction.

III.    The Public Interest and Balance of Equities Weigh in Defendants’
        Favor.

         Even if the allegations were sufficient to satisfy the irreparable harm

requirement, Plaintiff must also prove that a preliminary injunction would serve the

public interest. eBay Inc. v. MercExchange, 547 U.S. 388, 391 (2006). When the

government is a party, the analyses of the public interest and balance of equities merge,

Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citation omitted),

and here the strong public interests motivating the Board’s actions distinctly outweigh

Plaintiff’s allegations of irreparable harm.

         Plaintiff restates generalized concerns about its wildlife management duties,

posits incorrect fears of an inability to obtain harvest data, asks the Court to elevate the

Mass Care Group’s view above the Board’s as to how best serve subsistence use

communities, and seeks to impose novel requirements on the Board under the Open

Meetings Act. Pl.’s Mem.17-18. Plaintiff focuses on the Kake hunt, where the Board

considered available information from individuals, agencies including the Mass Care

Group, and other sources. The Board conducted meaningful review and deliberation, and

State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        20


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 20 of 22
reached a conclusion supported by substantial evidence. More fundamentally, Plaintiff’s

assertions focus on a single past event, not legitimate interests that can be rationally

connected to an ongoing or imminent, concrete controversy.

         The Board’s decision to approve the Kake hunt was a reasoned, if not

compassionate, response to a unique request from one isolated community for emergency

assistance during a global pandemic. Under the unique facts of this case, Plaintiff has the

balancing precisely backwards. Given the “clear congressional directive to protect the

cultural aspects of subsistence living” and information before the Board “[a]ll of the

equities support the Village[’]s position.” Quinhagak, 35 F.3d at 394-95. Plaintiff has

not shown how the Board’s approval of the Kake hunt remotely interferes with the ability

of any Alaskan (or visitor) who plans to be, or already is, afield in pursuit of moose or

deer this season, on Kupreanof Island or elsewhere. Plaintiff fails to clear the high bar

necessary to obtain a preliminary injunction.

                                      CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s motion for

preliminary injunction.

       DATED: August 24, 2020.


                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           United States Department of Justice
                                           Environment and Natural Resources Div.

                                           /s/ Paul A. Turcke
                                           PAUL A. TURCKE

State of Alaska v. Federal Subsistence Board                          Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                        21


        Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 21 of 22
                                          Idaho Bar No. 4759
                                          Trial Attorney
                                          Natural Resources Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-353-1389 || 202-305-0506 (fax)
                                          paul.turcke@usdoj.gov

                                          Counsel for Federal Defendants




                            CERTIFICATE OF COMPLIANCE

       Pursuant to Local Civil Rule 7.4(a)(3), I hereby certify that this memorandum
complies with the type-volume limitation of Local Civil Rule 7.4(a)(2) because this
memorandum contains 5,446 words, excluding the parts exempted by Local Civil
Rule 7.4(a)(4). This memorandum has been prepared in a proportionately spaced
typeface, Times New Roman 13-point font, and I obtained the word count using
Microsoft Word 2016 (16.0.5044.1000) MSO (16.0.5032.1000) 32-bit.

                                  /s/ Paul A. Turcke
                                     PAUL A. TURCKE




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, a copy of the foregoing was served
by electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                     PAUL A. TURCKE




State of Alaska v. Federal Subsistence Board                      Case No. 20-cv-00195-SLG
DEFS.’ OPPOSITION - MOTION FOR PRELIMINARY INJUNCTION                                    22


       Case 3:20-cv-00195-SLG Document 15 Filed 08/24/20 Page 22 of 22
